     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 1 of 33 Page ID #:9484




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 706-9994
 4   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
10               Plaintiff,                        DEFENDANT’S FURTHER
                                                   OBJECTIONS TO THE PROPOSED
11                      v.                         INTRODUCTORY JURY
                                                   INSTRUCTIONS
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15
16         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17   advisory counsel, H. Dean Steward, hereby files the Defendant’s Further Objections to
18   the Proposed Introductory Jury Instructions and objects to the Court’s draft jury
19   instructions dated July 19, 2021.
20
21    Dated: July 20, 2021                     Respectfully submitted,
22
                                              /s/ Michael J. Avenatti
23
                                               Defendant
24                                             MICHAEL JOHN AVENATTI
25
26
27
28
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 2 of 33 Page ID #:9485




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2       I.       INTRODUCTION
 3             On July 19, 2021, the Court provided the government and the defendant with its
 4   proposed “Initial Jury Instructions,” dated July 19, 2021 (attached hereto as Exhibit A)
 5   (the “Current Proposed Jury Instructions”). Mr. Avenatti renews his prior objections1
 6   and, based on the following, Mr. Avenatti continues to object to the Current Proposed
 7   Jury Instructions. Mr. Avenatti reserves the right to lodge additional objections to any
 8   instructions to be used throughout the remainder of the trial.
 9       II.      ARGUMENT
10             A. Mr. Avenatti Objects to Any Instructions Regarding the
11                California Bar Rules
12             Mr. Avenatti renews his objection to any instructions on the California Rules of
13   Professional Conduct and any other ethics rules as it relates to his role as an attorney.
14             The California Rules of Professional Conduct and ethics rules, and testimony and
15   jury instructions about them, are not relevant in this case and should be excluded. The
16   criminal action before the Court is not an attorney grievance proceeding where Mr.
17   Avenatti is charged with violating his duties under the California Rules of Professional
18   Conduct or other ethical rules or standards. Whether Mr. Avenatti did or did not violate
19   his ethical duties or ethical obligations to his clients is irrelevant as to whether he
20   committed criminal acts under the federal criminal statutes. See People v. Stein, 94
21   Cal.App. 3d 235, 239 (1979)(“trial court committed reversible error by instructing the
22
23
     1
       On May 13, 2021, the government filed the “government’s filing of parties’ proposed
24   jury instructions.” [Dkt. 454]. On May 24, 2021, the government filed joint proposed
25   jury instructions. [Dkt. 468]. These filings both included agreed upon instructions, the
     Defendant’s requested instructions, the government’s requested instructions and
26   corresponding objections. [Dkt. 468]. Mr. Avenatti renews each of his objections and
27   requests for additional instructions as specified in both the May 13, 2021 and May 24,
     2021 filings. [Dkt. 454, 468].
28
                                                     2
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 3 of 33 Page ID #:9486




 1   jury on the California State Bar Rules of Professional Conduct”).2 Moreover, allowing
 2   jury instructions concerning the Rules of Professional Conduct creates an unnecessary
 3   and prejudicial risk that the jury will convict Mr. Avenatti based in whole or in part on a
 4   finding that they believe he violated a Rule of Professional Conduct.
 5            Indeed, instructing the jury as the Court proposes creates a far different, lower
 6   standard for the jury to use to determine whether Mr. Avenatti violated the federal
 7   criminal statutes and will effectively direct a verdict against Mr. Avenatti for violating
 8   his ethical duties as opposed to violating any federal criminal statute. This is error. Mr.
 9   Avenatti is entitled to have his conduct determined by the jury in this case under the
10   exact same standards that would be used for any other non-attorney defendant.
11   Interjecting the Rules of Professional Conduct into the trial in this case, especially in the
12   jury instructions, is fraught with problems and increases the likelihood of reversible
13   error.
14            The only set of circumstances under which the rules are relevant and perhaps
15   proper to place before the jury involves cases where the lawyer defendant affirmatively
16   seeks to use his reliance on the rules as a defense. In such cases, the lawyer places the
17   rules and standards at issue because he seeks to explain acts that he undertook by
18   offering evidence of his obligations under the rules of professional responsibility in order
19   to negate criminal intent. Here, however, Mr. Avenatti does not intend to present
20   evidence of ethics rules nor claim that any particular act was motivated by his
21   understanding of a particular California Rule of Professional Conduct.
22            Further, the very first rule of the California Rules of Professional Conduct makes
23
     2
24     In Stein, an attorney was found guilty of grand theft by means of embezzlement based
     upon shortages in his attorney-client trust account. During the trial, the trial court
25
     instructed jurors on the California State Rules of Professional Conduct. The Court of
26   Appeal reversed the conviction and found that it was “improper to use the professional
27
     rules of conduct to show that a violation of the rules, if any, would tend to prove that
     defendant possessed the specific intent required…” Id. at 239.
28
                                                     3
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 4 of 33 Page ID #:9487




 1   clear that “A violation of the rule does not itself give rise to a cause of action for
 2   damages caused by failure to comply with the rule. Nothing in these rules or the
 3   Comments to the rules is intended to enlarge or to restrict the law regarding the liability
 4   of lawyers to others.” See Rule 1.0, titled “Purpose and Function of the Rules of
 5   Professional Conduct,” at (b)(3). While this is generally applied in connection with
 6   prohibiting civil liability based on the rules in an attorney malpractice case, it is even
 7   more true as it relates to prohibiting criminal liability founded in whole or in part on
 8   violation of a rule. Thus, the alleged violation of any rule of professional conduct or
 9   professional standard by Mr. Avenatti is entirely irrelevant as to whether he is guilty of
10   any of the charges as alleged by the government.
11         Accordingly, Mr. Avenatti hereby objects to any and all jury instructions in the
12   Court’s Current Proposed Jury Instructions concerning the Rules of Professional
13   Conduct [pp. 7-11] or any ethics standards as they are irrelevant to the charges in this
14   case. This includes but is not limited to the preliminary paragraphs on page 7.
15         If the Court again overrules this objection, Mr. Avenatti lodges the following
16   specific objections:
17         First, several of the instructions in the Current Proposed Jury Instructions relate to
18   ethical duties and obligations owed by attorney to a client that are irrelevant,
19   inapplicable to this case, prejudicial and will likely confuse the jurors. Accordingly,
20   defendant objects to the instructions. See United States v. Dove, 916 F.2d 41, 45(2d Cir.
21   1990)(holding that it is the trial court’s duty to give balanced jury instructions and failure
22   to provide proper jury instructions may result in retrial); Gilbrook v. City of Westminster,
23   177 F.3d 839 (9th Cir. 1999)(“jury instructions must be formulated so that they fairly
24   and adequately cover the issues presented, correctly state the law and are not
25   misleading.”); Gracie v. Gracie, 217 F.3d 1060, 1067 (9th Cir. 2000)(jury instructions
26   may not be misleading or confusing, inadequately guide jury deliberations, or improperly
27   intrude on the fact finding process). These include: Paragraph No. 1 [7:14-17];
28
                                                    4
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 5 of 33 Page ID #:9488




 1   Paragraph No. 2 [7:19-21]; and Paragraph No. 3 [8:1-20].
 2         Second, proposed Paragraph No. 5 [9:7 – 11:4] is incomplete and, therefore,
 3   defendant objects.
 4         Third, the last paragraph of the proposed instruction [11:6-18] should be read first.
 5         Fourth, some of the proposed instructions appear to have been taken from the
 6   current California Rules Professional Conduct, which were revised and became effective
 7   on November 1, 2018. Certain of the alleged conduct as alleged in the indictment
 8   occurred before this date, rendering the Rules further inapplicable. As a result,
 9   Defendant objects to the Court’s Proposed Instruction No. 4 [7:3 – 11:18].
10      III.   CONCLUSION
11         Based upon the foregoing, Mr. Avenatti renews his objections to the Court’s
12   proposed introductory jury instructions.
13    Dated: July 20, 2021                      Respectfully submitted,
14
                                                /s/ Michael John Avenatti
15
                                                Defendant
16                                              MICHAEL JOHN AVENATTI
17

18
19
20
21
22
23
24
25
26
27
28
                                                   5
Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 6 of 33 Page ID #:9489




                          EXHIBIT A
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 7 of 33 Page ID #:9490



 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
 5                      CENTRAL DISTRICT OF CALIFORNIA
 6
 7                                                  CASE NO: SACR 19-61 JVS
 8    UNITED STATES OF AMERICA,
 9                                Plaintiff,
10                                                 INITIAL JURY INSTRUCTIONS
11                      v.
12
13    MICHAEL JOHN AVENATTI,
14                              Defendant.
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                               1
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 8 of 33 Page ID #:9491



 1                            COURT'S INSTRUCTION NO. 1
 2
 3         Jurors: You now are the jury in this case, and I want to take a few minutes to
 4 tell you something about your duties as jurors and to give you some preliminary
 5 instructions. At the end of the trial I will give you more detailed written
 6 instructions that will control your deliberations.
 7
 8         When you deliberate, it will be your duty to weigh and to evaluate all the
 9 evidence received in the case and, in that process, to decide the facts. To the facts
10 as you find them, you will apply the law as I give it to you, whether you agree with
11 the law or not. You must decide the case solely on the evidence and the law before
12 you.
13
14         Perform these duties fairly and impartially. You should not be influenced by
15 any person's race, color, religious beliefs, national ancestry, sexual orientation,
16 gender identity, gender, or economic circumstances. Also, do not allow yourself to
17 be influenced by personal likes or dislikes, sympathy, prejudice, fear, public
18 opinion, or biases, including unconscious biases. Unconscious biases are
19 stereotypes, attitudes, or preferences that people may consciously reject but may be
20 expressed without conscious awareness, control, or intention. Like conscious bias,
21 unconscious bias can affect how we evaluate information and make decisions.
22
23                           COURT’S INSTRUCTION NO. 2
24
25 July 19, 2021                               2
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 9 of 33 Page ID #:9492



 1         This is a criminal case brought by the United States government. The
 2 government charges the defendant with ten counts of wire fraud, in violation of
 3 Section 1343 of Title 18 of the United States Code. The charges against the
 4 defendant are contained in the indictment. The indictment simply describes the
 5 charges the government brings against the defendant. The indictment is not
 6 evidence and does not prove anything.
 7
 8         The defendant has pleaded not guilty to the charges and is presumed
 9 innocent unless and until the government proves the defendant guilty beyond a
10 reasonable doubt. In addition, the defendant has the right to remain silent and
11 never has to prove innocence or present any evidence.
12
13         In order to help you follow the evidence, I will now give you a brief
14 summary of the elements of the crimes that the government must prove to make its
15 case:
16
17         In order to establish wire fraud, the government must prove the existence of
18 either a scheme to defraud or, alternatively, a scheme for obtaining money or
19 property by means of false or fraudulent pretenses, representations, or promises.
20 Although the government can prove both types of schemes, it only needs to prove
21 the existence of one type of scheme.
22         In order for the defendant to be found guilty of wire fraud based upon a
23 scheme to obtain money or property, the government must prove each of the
24
25 July 19, 2021                              3
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 10 of 33 Page ID #:9493



 1 following elements beyond a reasonable doubt:
 2
 3          First, the defendant knowingly participated in or devised a scheme or plan
 4 for obtaining money or property by means of false or fraudulent pretenses,
 5 representations, or promises, or omitted facts. Deceitful statements of half-truths
 6 may constitute false or fraudulent representations;
 7
 8          Second, the statements made or facts omitted as part of the scheme were
 9 material; that is, they had a natural tendency to influence, or were capable of
10 influencing, a person to part with money or property;
11
12          Third, the defendant acted with the intent to defraud, that is, the intent to
13 deceive and cheat; and
14
15          Fourth, the defendant used, or caused to be used, an interstate wire
16 communication to carry out or attempt to carry out an essential part of the scheme.
17
18          To convict the defendant of wire fraud based on omissions of material facts,
19 you must find that the defendant had a duty to disclose the omitted facts arising out
20 of a relationship of trust. That duty can arise either out of a formal fiduciary
21 relationship, or an informal, trusting relationship in which one party acts for the
22 benefit of another and induces the trusting party to relax the care and vigilance
23 which it would ordinarily exercise.
24
25 July 19, 2021                                4
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 11 of 33 Page ID #:9494



 1          In order for the defendant to be found guilty of wire fraud based upon a
 2 scheme to defraud, the government must prove each of the following elements
 3 beyond a reasonable doubt:
 4
 5          First, the defendant knowingly participated in or devised a scheme or plan to
 6 defraud;
 7
 8          Second, the scheme was material; that is, it had a natural tendency to
 9 influence, or was capable of influencing, a person to part with money or property;
10
11          Third, the defendant acted with the intent to defraud, that is, the intent to
12 deceive and cheat; and
13
14          Fourth, the defendant used, or caused to be used, an interstate wire
15 communication to carry out or attempt to carry out an essential part of the scheme.
16
17
18
19
20
21
22
23
24
25 July 19, 2021                                5
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 12 of 33 Page ID #:9495



 1                            COURT’S INSTRUCTION NO. 3
 2
 3          Proof beyond a reasonable doubt is proof that leaves you firmly convinced
 4 the defendant is guilty. It is not required that the government prove guilt beyond
 5 all possible doubt.
 6
 7          A reasonable doubt is a doubt based upon reason and common sense and is
 8 not based purely on speculation. It may arise from a careful and impartial
 9 consideration of all the evidence, or from lack of evidence.
10
11          If after a careful and impartial consideration of all the evidence, you are not
12 convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to
13 find the defendant not guilty. On the other hand, if after a careful and impartial
14 consideration of all the evidence, you are convinced beyond a reasonable doubt
15 that the defendant is guilty, it is your duty to find the defendant guilty.
16
17
18
19
20
21
22
23
24
25 July 19, 2021                                6
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 13 of 33 Page ID #:9496



 1                            COURT’S INSTRUCTION NO. 4
 2
 3          The government charges the defendant with engaging in a scheme to defraud
 4 his legal clients. Because the defendant was a licensed member of the State Bar of
 5 California at all times relevant to the charges in this case, the ethical duties that the
 6 defendant owed to his legal clients are determined by California law.
 7
 8          The State of California imposed a number of legal duties, ethical rules, and
 9 professional responsibility requirements on lawyers licensed to practice law in the
10 State of California. Among other things, the California Rules of Professional
11 Conduct and California law imposed the following duties on lawyers licensed to
12 practice in California, including:
13
14          1.    A lawyer owed a fiduciary duty of the highest order to his clients. A
15 lawyer’s fiduciary duty to his clients included the duty to protect the information
16 and property of his clients, and to keep such information or property safe so it was
17 not lost or misused.
18
19          2.    A lawyer owed a duty of loyalty to his clients. A lawyer’s loyalty to
20 his clients must be undivided. A lawyer could not act in a manner that would
21 disadvantage his clients.
22
23
24
25 July 19, 2021                                7
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 14 of 33 Page ID #:9497



 1          3. (a) A lawyer shall:
 2          (1) promptly inform the client of any decision or circumstance with respect
 3 to which disclosure or the client's informed consent1 is required by these rules or
 4 the State Bar Act;
 5          (2) reasonably consult with the client about the means by which to
 6 accomplish the client's objectives in the representation;
 7          (3) keep the client reasonably informed about significant developments
 8 relating to the representation, including promptly complying with reasonable
 9 requests for information and copies of significant documents when necessary to
10 keep the client so informed; and
11          (4) advise the client about any relevant limitation on the lawyer’s conduct
12 when the lawyer knows that the client expects assistance not permitted by the
13 Rules of Professional Conduct or other law.
14
15          (b) A lawyer shall explain a matter to the extent reasonably necessary to
16 permit the client to make informed decisions regarding the representation.
17
18          (c) A lawyer may delay transmission of information to a client if the lawyer
19 reasonably believes that the client would be likely to react in a way that may cause
20 imminent harm to the client or others.
21
22           4. A lawyer shall promptly communicate to the lawyer’s client: (1) all
23 terms and conditions of a proposed plea bargain or other dispositive offer made to
24
25 July 19, 2021                               8
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 15 of 33 Page ID #:9498



 1 the client in a criminal matter; and (2) all amounts, terms, and conditions of any
 2 written offer of settlement made to the client in all other matters. (b) As used in
 3 this rule, “client” includes a person who possesses the authority to accept an offer
 4 of settlement or plea, or, in a class action, all the named representatives of the
 5 class.
 6
 7          5 . (a) All funds received or held by a lawyer or law firm for the benefit of a
 8 client, or other person to whom the lawyer owes a contractual, statutory, or other
 9 legal duty, including settlement proceeds, advances for fees, costs and expenses,
10 shall be deposited in one or more identifiable bank accounts labeled “Trust
11 Account” or words of similar import, maintained in the State of California, or, with
12 written consent of the client, in any other jurisdiction where there is a substantial
13 relationship between the client or the client’s business and the other jurisdiction.
14
15          (b) Notwithstanding paragraph (a), a flat fee paid in advance for legal
16 services may be deposited in a lawyer’s or law firm’s operating account, provided:
17 (1) the lawyer or law firm discloses to the client in writing (i) that the client has a
18 right under paragraph (a) to require that the flat fee be deposited in an identified
19 trust account until the fee is earned, and (ii) that the client is entitled to a refund of
20 any amount of the fee that has not been earned in the event the representation is
21 terminated or the services for which the fee has been paid are not completed; and
22 (2) if the flat fee exceeds $1,000.00, the client’s agreement to deposit the flat fee in
23 the lawyer’s operating account and the disclosures required by paragraph (b)(1) are
24
25 July 19, 2021                                 9
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 16 of 33 Page ID #:9499



 1 set forth in a writing signed by the client.
 2
 3          (c) Funds belonging to the lawyer or the law firm shall not be deposited or
 4 otherwise commingled with funds held in a trust account except: (1) funds
 5 reasonably sufficient to pay bank charges; and (2) funds belonging in part to a
 6 client or other person and in part presently or potentially to the lawyer or the law
 7 firm, in which case the portion belonging to the lawyer or law firm must be
 8 withdrawn at the earliest reasonable time after the lawyer or law firm’s interest in
 9 that portion becomes fixed. However, if a client or other person disputes the lawyer
10 or law firm’s right to receive a portion of trust funds, the disputed portion shall not
11 be withdrawn until the dispute is finally resolved.
12
13          (d) A lawyer shall: (1) promptly notify a client or other person of the receipt
14 of funds, securities, or other property in which the lawyer knows or reasonably
15 should know the client or other person has an interest; (2) identify and label
16 securities and properties of a client or other person promptly upon receipt and
17 place them in a safe deposit box or other place of safekeeping as soon as
18 practicable; (3) maintain complete records of all funds, securities, and other
19 property of a client or other person coming into the possession of the lawyer or law
20 firm; (4) promptly account in writing to the client or other person for whom the
21 lawyer holds funds or property; (5) preserve records of all funds and property held
22 by a lawyer or law firm under this rule for a period of no less than five years after
23 final appropriate distribution of such funds or property; (6) comply with any order
24
25 July 19, 2021                               10
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 17 of 33 Page ID #:9500



 1 for an audit of such records issued pursuant to the Rules of Procedure of the State
 2 Bar; and (7) promptly distribute, as requested by the client or other person, any
 3 undisputed funds or property in the possession of the lawyer or law firm that the
 4 client or other person is entitled to receive.
 5
 6          You should keep in mind that proof that the defendant failed to comply with
 7 the rules governing a lawyer’s duties, including receipt of client funds and/or the
 8 use of attorney-client trust accounts, does not necessarily mean that the defendant
 9 is guilty of the charged offenses of wire fraud. You may, however, consider
10 whether the defendant failed to comply with the rules governing the receipt of
11 client funds and use of attorney-client trust accounts when evaluating whether the
12 government has proven the elements of the offense, including whether the
13 defendant engaged in a scheme to defraud, whether the statements made or facts
14 omitted as part of the scheme were material, whether the defendant acted with the
15 intent to defraud, and whether the defendant had a duty to disclose an omitted fact
16 arising out of a relationship of trust. Ultimately, you will be asked to determine
17 whether the defendant violated the law–not whether he violated his ethical
18 obligations.
19
20
21
22
23
24
25 July 19, 2021                              11
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 18 of 33 Page ID #:9501



 1                            COURT’S INSTRUCTION NO. 5
 2
 3          The evidence you are to consider in deciding what the facts are consists of:
 4          (1) the sworn testimony of any witness;
 5          (2) the exhibits that are received in evidence; and
 6          (3) any facts to which the parties agree.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                               12
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 19 of 33 Page ID #:9502



 1                           COURT’S INSTRUCTION NO. 6
 2
 3          The following things are not evidence, and you must not consider them as
 4 evidence in deciding the facts of this case:
 5          (1)   statements and arguments of the attorneys;
 6          (2)   questions and objections of the attorneys;
 7          (3)   testimony that I instruct you to disregard; and
 8          (4)   anything you may see or hear when the Court is not in session even if
 9 what you see or hear is done or said by one of the parties or by one of the
10 witnesses.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                              13
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 20 of 33 Page ID #:9503



 1                           COURT’S INSTRUCTION NO. 7
 2
 3          Evidence may be direct or circumstantial. Direct evidence is direct proof of
 4 a fact, such as testimony by a witness about what that witness personally saw or
 5 heard or did. Circumstantial evidence is indirect evidence, that is, it is proof of one
 6 or more facts from which one can find another fact.
 7
 8          You are to consider both direct and circumstantial evidence. Either can be
 9 used to prove any fact. The law makes no distinction between the weight to be
10 given to either direct or circumstantial evidence. It is for you to decide how much
11 weight to give to any evidence.
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                              14
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 21 of 33 Page ID #:9504



 1                           COURT’S INSTRUCTION NO. 8
 2
 3          There are rules of evidence that control what can be received in evidence.
 4 When a lawyer asks a question or offers an exhibit in evidence and a lawyer on the
 5 other side thinks that it is not permitted by the rules of evidence, that lawyer may
 6 object. If I overrule the objection, the question may be answered or the exhibit
 7 received. If I sustain the objection, the question cannot be answered, or the exhibit
 8 cannot be received. Whenever I sustain an objection to a question, you must
 9 ignore the question and must not guess what the answer would have been.
10
11          Sometimes I may order that evidence be stricken from the record and that
12 you disregard or ignore the evidence. That means that when you are deciding the
13 case, you must not consider the evidence that I told you to disregard.
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                              15
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 22 of 33 Page ID #:9505



 1                            COURT’S INSTRUCTION NO. 9
 2
 3          In deciding the facts in this case, you may have to decide which testimony to
 4 believe and which testimony not to believe. You may believe everything a witness
 5 says, or part of it, or none of it.
 6
 7          In considering the testimony of any witness, you may take into account:
 8
 9          (1) the witness’s opportunity and ability to see or hear or know the things
10 testified to;
11
12          (2) the witness’s memory;
13
14          (3) the witness’s manner while testifying;
15
16          (4) the witness’s interest in the outcome of the case, if any;
17
18          (5) the witness’s bias or prejudice, if any;
19
20          (6) whether other evidence contradicted the witness’s testimony;
21
22          (7) the reasonableness of the witness’s testimony in light of all the evidence;
23 and
24
25 July 19, 2021                                16
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 23 of 33 Page ID #:9506



 1          (8) any other factors that bear on believability.
 2
 3 You must avoid bias, conscious or unconscious, based on a witness’s race, color,
 4 religious beliefs, national ancestry, sexual orientation, gender identity, gender, or
 5 economic circumstances in your determination of credibility.
 6
 7          Sometimes a witness may say something that is not consistent with
 8 something else he or she said. Sometimes different witnesses will give different
 9 versions of what happened. People often forget things or make mistakes in what
10 they remember. Also, two people may see the same event but remember it
11 differently. You may consider these differences, but do not decide that testimony
12 is untrue just because it differs from other testimony.
13
14          However, if you decide that a witness has deliberately testified untruthfully
15 about something important, you may choose not to believe anything that witness
16 said. On the other hand, if you think the witness testified untruthfully about some
17 things but told the truth about others, you may accept the part you think is true and
18 ignore the rest.
19
20          The weight of the evidence as to a fact does not necessarily depend on the
21 number of witnesses who testify about it. What is important is how believable the
22 witnesses are, and how much weight you think their testimony deserves.
23
24
25 July 19, 2021                               17
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 24 of 33 Page ID #:9507



 1                          COURT’S INSTRUCTION NO. 10
 2
 3          Opinion testimony is allowed because of the education or experience of this
 4 witness. Such opinion testimony should be judged like any other testimony. You
 5 may accept it or reject it, and give it as much weight as you think it deserves,
 6 considering the witness’s education and experience, the reasons given for the
 7 opinion, and all the other evidence in the case.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                             18
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 25 of 33 Page ID #:9508



 1                           COURT’S INSTRUCTION NO. 11
 2
 3          I will now say a few words about your conduct as jurors.
 4
 5          First, keep an open mind throughout the trial, and do not decide what the
 6 verdict should be until you and your fellow jurors have completed your
 7 deliberations at the end of the case.
 8
 9          Second, because you must decide this case based only on the evidence
10 received in the case and on my instructions as to the law that applies, you must not
11 be exposed to any other information about the case or to the issues it involves
12 during the course of your jury duty. Thus, until the end of the case or unless I tell
13 you otherwise:
14
15        Do not communicate with anyone in any way and do not let anyone else
16        communicate with you in any way about the merits of the case or anything to
17        do with it. This restriction includes discussing the case in person, in writing,
18        by phone, tablet, or computer, or any other means, via email, via text
19        messaging, or any Internet chat room, blog, website or application, including
20        but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn,
21        Snapchat, TikTok, or any other forms of social media. This restriction also
22        applies to communicating with your fellow jurors until I give you the case for
23        deliberation, and it applies to communicating with everyone else including
24
25 July 19, 2021                               19
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 26 of 33 Page ID #:9509



 1        your family members, your employer, the media or press, and the people
 2        involved in the trial, although you may notify your family and your employer
 3        that you have been seated as a juror in the case, and how long you expect the
 4        trial to last. But, if you are asked or approached in any way about your jury
 5        service or anything about this case, you must respond that you have been
 6        ordered not to discuss the matter. In addition, you must report the contact to
 7        the court.
 8
 9        Because you will receive all the evidence and legal instruction you properly
10        may consider to return a verdict: do not read, watch, or listen to any news or
11        media accounts or commentary about the case or anything to do with it; do not
12        do any research, such as consulting dictionaries, searching the Internet or
13        using other reference materials; and do not make any investigation or in any
14        other way try to learn about the case on your own. Do not visit or view any
15        place discussed in this case, and do not use the Internet or any other resource
16        to search for or view any place discussed during the trial. Also, do not do any
17        research about this case, the law, or the people involved -- including the
18        parties, the witnesses, or the lawyers -- until you have been excused as jurors.
19        If you happen to read or hear anything touching on this case in the media, turn
20        away and report it to me as soon as possible.
21
22          These rules protect each party’s right to have this case decided only on
23 evidence that has been presented here in court. Witnesses here in court take an
24
25 July 19, 2021                              20
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 27 of 33 Page ID #:9510



 1 oath to tell the truth, and the accuracy of their testimony is tested through the trial
 2 process. If you do any research or investigation outside the courtroom, or gain any
 3 information through improper communications, then your verdict may be
 4 influenced by inaccurate, incomplete or misleading information that has not been
 5 tested by the trial process. Each of the parties is entitled to a fair trial by an
 6 impartial jury, and if you decide the case based on information not presented in
 7 court, you will have denied the parties a fair trial. Remember, you have taken an
 8 oath to follow the rules, and it is very important that you follow these rules.
 9
10          A juror who violates these restrictions jeopardizes the fairness of these
11 proceedings. If any juror is exposed to any outside information, please notify the
12 court immediately.
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                               21
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 28 of 33 Page ID #:9511



 1                           COURT’S INSTRUCTION NO. 12
 2
 3          At the end of the trial you will have to make your decision based on what
 4 you recall of the evidence. You will not have a written transcript of the trial. I
 5 urge you to pay close attention to the testimony as it is given.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                              22
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 29 of 33 Page ID #:9512



 1                          COURT’S INSTRUCTION NO. 13
 2
 3          If you wish, you may take notes to help you remember the evidence. If you
 4 do take notes, please keep them to yourself until you and your fellow jurors go to
 5 the jury room to decide the case. Do not let note-taking distract you from being
 6 attentive. When you leave court for recesses, your notes should be left in the
 7 courtroom. No one will read your notes.
 8          Whether or not you take notes, you should rely on your own memory of the
 9 evidence. Notes are only to assist your memory. You should not be overly
10 influenced by your notes or those of your fellow jurors
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                            23
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 30 of 33 Page ID #:9513



 1                           COURT’S INSTRUCTION NO. 14
 2
 3          The next phase of the trial will now begin. First, each side may make an
 4 opening statement. An opening statement is not evidence. It is simply an outline
 5 to help you understand what that party expects the evidence will show. A party is
 6 not required to make an opening statement.
 7
 8          The government will then present evidence and counsel for the defendant
 9 may cross-examine. Then, if the defendant chooses to offer evidence, counsel for
10 the government may cross-examine.
11
12          After the evidence has been presented, I will instruct you on the law that
13 applies to the case and the attorneys will make closing arguments. After that, you
14 will go to the jury room to deliberate on your verdict.
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                              24
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 31 of 33 Page ID #:9514



 1                                COURT’S INSTRUCTION NO. 15
 2
 3           I have some additional instructions concerning the Covid-19 pandemic and
 4 the steps we will be taking to keep all us safe and healthy.
 5
 6           Individuals who are fully vaccinated at their option may choose to wear or
 7 not wear a mask. Individuals who are not vaccinated must wear a mask at all
   times. The removal of masks will be required for testifying witnesses, jurors while
 8
   being questioned individually, and in-court identifications, if permitted by the
 9
   judge. A masked individual who is permitted to remove or lower his or her mask
10 will be required to wear a face shield and/or speak from behind a plexiglass barrier
11 and maintain appropriate physical distancing while the individual is not wearing a
12 mask. Do not concern yourself with the reasons why a participant may or may not
13 have worn a mask or face shield. You should not draw any conclusions or be
      influenced in any way based solely on whether someone wears a mask or face
14
      shield during this trial.
15
16           I have ordered that in-court proceedings be conducted in a manner that
17 allows for all participants to practice social distancing. An exception may be
18 permitted for counsel who choose not to physically distance from each other or
   their clients.
19
20
             Throughout trial, please immediately notify the Court of any change in your
21 health and the health of those you live with or have had close contact. Do not
22 report to the courthouse if you have developed symptoms associated with COVID-
23 19, have reason to believe that you have COVID-19, have taken a COVID-19 test
24 and are awaiting the results, or have learned that you have had close contact with
25 July 19, 2021                              25
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 32 of 33 Page ID #:9515



 1 anyone who has been suspected of or diagnosed with COVID-19 within the last 14
 2 days. Instead, immediately contact the courtroom deputy at the number that has
   been provided to you. We will then determine whether it is safe for you to report
 3
   to the courthouse.
 4
 5          If you have any questions about Covid-19 or these procedures, please send
 6 me a note by giving it to the courtroom deputy.
 7
 8          I want all of us to stay safe and healthy. Thank you for your understanding
      and cooperation.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 July 19, 2021                             26
     Case 8:19-cr-00061-JVS Document 559 Filed 07/20/21 Page 33 of 33 Page ID #:9516




 1
 2
                                   CERTIFICATE OF SERVICE

 3          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 5
 6    92660. I am not a party to the above-entitled action. I have caused, on July 20, 2021,

 7    service of the:
 8
         DEFENDANT’S OBJECTIONS TO THE PROPOSED INTRODUCTORY JURY
 9                             INSTRUCTIONS

10    on the following party, using the Court’s ECF system:
11
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
12
      I declare under penalty of perjury that the foregoing is true and correct.
13
14    Executed on July 20, 2021
15
                                              /s/ H. Dean Steward
16
                                              H. Dean Steward
17

18
19
20
21
22
23
24
25
26
27
28
                                                    6
